An unpublis d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

IN THE MATTER OF THE PARENTAL Ne. 66716
RIGHTS AS TO B.J.W., A MINCE,

JACQUELINE W,    3

Appellant, H
vs. 35:23“; 30 29%

BJ.W.; AND STATE OF NEVADA
DEPARTMENT OF FAMILY
SERVICES,

Res ondents.

   

ORDER DI SM I SSIN G APPEAL

This appeal was clocketed in this ceurt an October 17, 2014,
without payment of the requisite filing fee. On that same day a notice was
issued directing appellant to pay the filing fee within ten days. The notice

E further advised that failure to pay the filing fee within ten days. would
E. result in the dismissal of this appeal. To date, appellant has not paid the

I filing fee or otherwise responded to this court’s netice, Ame0:141:31”negt cause

It is so ORDERED.

CLERK OF THE SUPREME COURT
TEACH}  LINDEMAN

BY: small;  

l

L

l

l . I , . . .

; appearmg, the appeal 18 dISHIISSBEl.
l

l

 

Jacqueline White
Kunin c3: Germ an
Clark County District Attorney/Juvenile Division

I cc: H011. Cynthia N. Giuliani, Dietric‘t‘Judge
‘ Eighth District Court Clerk

SUPREME COURT
0r-
NEVADA

CLERK’S ORDER